Citation Nr: 0303758	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  98-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for non-
Hodgkin's disease lymphoma.

2.  Entitlement to an initial evaluation in excess of 60 
percent for chronic fatigue syndrome with symptoms of anemia 
(as a residual of non-Hodgkin's disease lymphoma).  

3.  Entitlement to an initial evaluation in excess of 10 
percent for status post lymphoma resection scars on the mid-
back and left flank.

4.  Entitlement to a separate, compensable initial evaluation 
for anemia (as a residual of non-Hodgkin's disease lymphoma).  


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1974 to 
September 1978 and November 1984 to October 1994 (and 
unverified service apparently from September 1978 to November 
1984).

Historically, an April 1996 rating decision granted service 
connection and assigned a 100 percent schedular evaluation 
for non-Hodgkin's disease lymphoma, effective January 4, 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 proposed rating 
"reduction" decision and a February 1998 actual rating 
"reduction" decision by the St. Petersburg, Florida, 
Regional Office (RO), which "reduced" the schedular 
evaluation for non-Hodgkin's disease lymphoma, "inactive, 
with residual scarring", from 100 percent to 10 percent, 
effective May 1, 1998.  Parenthetically, said rating 
"reduction" was by operation of law, since Diagnostic Code 
7715 contains a temporal element for continuance of a 100 
percent rating for lymphoma, and therefore, was not a rating 
reduction as that term is commonly understood.  See Rossiello 
v. Principi, 3 Vet. App. 430 (1992), (wherein it was held 
that a 100 percent rating for mesothelioma ceased to exist by 
operation of law because the applicable Diagnostic Code 
involved contained a temporal element for that 100 percent 
rating).  

A March 2000 videoconference "Travel Board" hearing was 
held before the undersigned Board member.  In June 2000, the 
Board remanded the case to the RO for additional evidentiary 
development.  Thereafter, appellant revoked in writing his 
appointment of a service organization as his representative.  

Appellant subsequently appealed a March 2001 rating decision, 
which "reduced" the schedular evaluation for non-Hodgkin's 
disease lymphoma from 10 percent to noncompensable, effective 
May 1, 1998; assigned a separate 10 percent evaluation for 
chronic fatigue syndrome (as a residual of non-Hodgkin's 
disease lymphoma), effective May 1, 1998; assigned a separate 
10 percent evaluation for status post lymphoma resection 
scars on the mid-back and left flank, effective May 1, 1998; 
and assigned a separate 10 percent evaluation for anemia (as 
a residual of non-Hodgkin's disease lymphoma), effective May 
1, 1998.  However, an April 2001 rating decision revised that 
March 2001 rating decision on the basis of difference of 
opinion by the Decision Review Officer, and, in effect, 
assigned a separate 60 percent evaluation for chronic fatigue 
syndrome with symptoms of anemia (as a residual of non-
Hodgkin's disease lymphoma), effective May 1, 1998, with the 
10 percent evaluation for anemia "deleted to avoid 
pyramiding as the rating under chronic fatigue syndrome 
encompasses similar findings."  In other words, it appears 
that the service-connected anemia was evaluated as 
noncompensable by that rating decision and the symptoms of 
anemia were subsumed by the 60 percent chronic fatigue 
syndrome rating assigned, all effective May 1, 1998.  

An October 2001 RO hearing was held.  In March 2002, the 
Board undertook additional development on said appellate 
issues, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  In an August 2002 notice sent to appellant 
concerning the Board's additional development on said 
appellate issues, the Board informed him that it construed 
the appellate issues as including entitlement to a separate, 
compensable initial evaluation for anemia.  After the 
additional development was completed, the Board provided 
notice as required by Rule of Practice 903, 67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903); and reviewed appellant's response to the notice.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson and 
the other procedural history involving the appellate issues 
in the instant case, the Board has reframed the appellate 
issues as those delineated on the title page of this 
decision.  The case is now ready for further appellate 
determination.  


FINDINGS OF FACT

1.  In 1995, after non-Hodgkin's disease lymphoma was 
diagnosed, appellant received radiotherapy to the left flank 
area.  

2.  An April 1996 rating decision granted service connection 
and assigned a 100 percent schedular evaluation for non-
Hodgkin's disease lymphoma, effective January 4, 1996.  

3.  By a December 1997 proposed rating "reduction" decision 
and a February 1998 actual rating "reduction" decision, 
appellant was informed that as shown on September 1997 VA 
examination, his lymphoma had remained inactive since more 
than six months after his 1995 radiotherapy for active 
lymphoma; and he was properly advised of his procedural 
rights under 38 C.F.R. § 3.105(e), including specific time 
limits for requesting a predetermination hearing and 
submission of additional evidence.  Appellant did not file a 
timely request for a predetermination hearing or timely 
submit additional evidence within said time limits.  

4.  A February 1998 actual rating "reduction" decision 
"reduced" the schedular evaluation for non-Hodgkin's 
disease lymphoma from 100 percent to 10 percent, effective 
May 1, 1998.

5.  The credible, competent evidence of record indicates that 
after the completion of radiotherapy in 1995, there has been 
no recurrence of active non-Hodgkin's lymphoma.  

6.  Appellant's service-connected chronic fatigue syndrome 
(as a residual of non-Hodgkin's disease lymphoma) is 
primarily manifested by complaints of severe fatigue.  Recent 
medical opinion estimated that the chronic fatigue syndrome 
resulted in nearly total restriction of routine daily 
activities.  

7.  Appellant's service-connected status post lymphoma 
resection scars on the mid-back and left flank are well-
healed, very small 1-2-cm, quite subtle and very faint in 
appearance, and superficial, without ulceration, tenderness, 
adherence, or functional limitations.  He has subjective 
complaints involving the left flank scar, including 
occasional pain.  

8.  Appellant's service-connected anemia is primarily 
manifested by hemoglobin values that are normal or slightly 
decreased on occasion to no less than 13.1 gm/100 ml.  Recent 
medical opinion indicates that the anemia has been 
essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
non-Hodgkin's disease lymphoma have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.321, 4.1, 4.2, 4.7, 4.10, 4.117, Code 7715 (2002).

2.  The criteria for an initial 100 percent schedular 
evaluation for the service-connected chronic fatigue syndrome 
with symptoms of anemia (as a residual of non-Hodgkin's 
disease lymphoma) have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.88b, 
Code 6354 (2002).

3.  The criteria for an initial evaluation in excess of 10 
percent for status post lymphoma resection scars on the mid-
back and left flank have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.1, 4.2, 4.7, 
4.10, 4.118, Codes 7803, 7804, 7805 (2002); 67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (to be codified at 38 C.F.R. 
Part 4, Diagnostic Codes 7801-7805).  

4.  The criteria for a separate, compensable initial 
evaluation for anemia (as a residual of non-Hodgkin's disease 
lymphoma) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.117, 
Code 7700 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were not final on November 
9, 2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The evidentiary 
record includes numerous post-service clinical records and VA 
examinations.  A comprehensive medical history and detailed 
findings with respect to the service-connected non-Hodgkin's 
disease lymphoma and its residuals (chronic fatigue syndrome, 
status post lymphoma resection scars on the mid-back and left 
flank, and anemia) over the years are documented in the 
medical evidence.  Pursuant to the Board's June 2000 remand 
and the Board's March 2002 additional evidentiary 
development, additional VA and private treatment records were 
associated with the claims file and VA examinations were 
conducted in September 2000 and January and September 2002.  
Said private and VA clinical evidence and VA examinations are 
sufficiently detailed and comprehensive regarding the nature 
and severity of the service-connected non-Hodgkin's disease 
lymphoma and its service-connected residuals, and provide a 
clear picture of all relevant symptoms and findings.  There 
is no indication that other relevant medical records exist 
that would indicate a greater degree of severity regarding 
said service-connected disabilities in issue than that shown 
in said clinical records and examinations reports.  

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for the pertinent rating 
decisions.  Additionally, appellant has testified at Board 
and RO hearings on appeal.  

It does not appear that there are any other relevant medical 
records that exist and should be obtained prior to deciding 
this case.  The Board's June 2000 remand and more recent 
additional evidentiary development by the Board specifically 
advised appellant as to which party could or should obtain 
which evidence.  See also August and September 2002 Board 
letters to appellant.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Furthermore, appellant indicated in a 
January 2003 faxed written statement that he had no further 
evidence to submit.  Other written statements from appellant 
indicated that he wanted his case decided by the Board 
expeditiously.  Thus, the Board concludes that the duty to 
assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000 to the extent it 
may apply, has been satisfied with respect to the issues on 
appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).


I.  An Increased (Compensable) Rating for Non-Hodgkin's 
Disease Lymphoma

With respect to a procedural matter, VA amended its 
regulations for rating hemic and lymphatic systems 
disabilities (including non-Hodgkin's lymphoma), effective 
October 23, 1995.  Since service connection for appellant's 
lymphoma was not in effect prior to January 4, 1996, the 
amended rating criteria are for application here.  Under the 
amended 38 C.F.R. § 4.117, Diagnostic Code 7715, non-
Hodgkin's lymphoma with active disease or during a treatment 
phase shall be rated 100 percent.  NOTE:  The 100 percent 
rating shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.  

It is reiterated that by a December 1997 proposed rating 
"reduction" decision and a February 1998 actual rating 
"reduction" decision, the RO "reduced" the schedular 
evaluation for non-Hodgkin's disease lymphoma from 100 
percent to 10 percent, effective May 1, 1998.  Although the 
"reduction" of the aforementioned 100 percent rating was by 
operation of law (based on a temporal rating "reduction" 
after active lymphoma or treatment for active lymphoma 
ceases), and therefore, was not a rating reduction as the 
term is commonly understood, the "reduction" was subject to 
the provisions of 38 C.F.R. § 3.105(e), pertaining to certain 
procedural protections.  See Diagnostic Code 7715, which 
expressly states that "reductions" of a 100 percent 
schedular rating based on active lymphoma or treatment for 
active lymphoma are subject to the provisions of 38 C.F.R. 
§ 3.105(e).  

The provisions of 38 C.F.R. § 3.105(e) state, in pertinent 
part, that where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (h) of this section, if 
additional evidence is not received within that period, a 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  The 
provisions of 38 C.F.R. § 3.105(h) in effect at the time in 
question, stated, in pertinent part, that "in the advance 
written notice concerning proposed actions..., the beneficiary 
will be informed that he/she will have an opportunity for a 
predetermination hearing, provided that a request is received 
by the VA within 30 days from the date of the notice."  

It appears that appellant was informed of the "detailed 
reasons" for the rating "reduction" as required by the 
provisions of 38 C.F.R. § 3.105(e), and he was afforded an 
opportunity to present appropriate argument or pertinent 
evidence in opposition to that rating "reduction."  See 
December 1997 notice of proposed rating "reduction", which 
informed appellant that as shown on September 1997 VA 
examination, his lymphoma had remained inactive since more 
than six months after his 1995 radiotherapy for active 
lymphoma; that "[i]f we receive your request for a hearing 
within 30 days we will continue payments at the present rate 
until the hearing is held and we review the hearing 
testimony"; and that he had a 60-day period to submit 
additional evidence.  

Although appellant requested a personal hearing in a Notice 
of Disagreement dated in January 1998, this request was 
received January 14, 1998, more than 30 days after the 
December 5, 1997 notice of proposed rating "reduction" was 
sent to him; and, therefore, the requisites for entitlement 
to a 38 C.F.R. § 3.105(h) predetermination hearing were not 
met.  See also the February 1998 actual rating "reduction" 
decision, which informed him that he had failed to timely 
request a predetermination hearing.  

The February 1998 actual rating "reduction" decision, which 
"reduced" the schedular evaluation for non-Hodgkin's 
disease lymphoma from 100 percent to 10 percent, was 
effective May 1, 1998, more than a 60-day period from the 
date of notice to appellant of the final rating action.  
Although appellant did submit additional clinical evidence, 
this was not received until April 1998 (beyond the 60-day 
period from date of the December 1997 proposed rating 
"reduction" notice).  In any event, this private medical 
evidence did not indicate any recent treatment for active 
lymphoma, but to the contrary included a December 1997 
medical statement that specifically reported that his 
lymphoma had remained in clinical remission since 1995 
radiotherapy.  

The evidentiary record also clearly revealed sustained 
material improvement in appellant's lymphoma disease, since 
it remained in clinical remission after 1995 radiotherapy.  
See also notices of December 5, 1997 proposed rating 
"reduction" and February 1998 actual rating "reduction" 
decision, which informed appellant that his condition had 
shown clinical improvement.  

For the aforestated reasons, the requisites of 38 C.F.R. 
§ 3.105(e),(h) appear to have been satisfied in this case.  

The evidentiary record reveals that in the early 1990's, a 
left flank lesion was biopsied and determined to be an 
atypical lymphocytic proliferation (although a microscopic 
differential diagnosis of malignant lymphoma had also been 
considered).  In 1995, after biopsy of a left flank lesion, 
cutaneous B-cell lymphoma was diagnosed.  Private clinical 
records indicate that in October 1995, he was described as 
asymptomatic with a low-grade lymphoma; that there were no 
clinical abnormalities except for two [cutaneous] lesions 
above the left iliac bone and a small lipoma in the mid-back 
overlying the spine; that Stage I-E/A low grade B cell 
lymphoma was assessed; and that radiotherapy would be 
administered because "[d]isease in this site should be 
easily controlled."  

On February 1996 VA examination, it was reported that in 
1995, appellant had received local radiotherapy to the left 
flank region with good regression of the lymphoma; that CT 
scans of the chest and abdomen revealed no lymphadenopathy; 
that he was receiving private medical care; and that he had 
been employed as an automobile salesman since February 1995.  
Clinically, it was noted that no lymphadenopathy was 
detected.  

A September 1997 report by a private dermatopathologist 
diagnosed a biopsied nodule excised from the back as 
suggestive of a lipoma with "no evidence of lymphoma."

On September 1997 VA examination, it was reported that 
appellant had received radiotherapy to the left flank region 
about two years ago and that a CT scan about a month ago 
revealed a possible suspicious lung lesion.  Clinically, his 
temperature was 98.3 degrees and he appeared well-developed, 
well-nourished, and ambulatory.  It was noted that no 
generalized lymphadenopathy was detected.   

In a December 1997 written statement, a private oncologist 
"T.A.M.", M.D., reported that since appellant's local 
radiotherapy in 1995, his lymphoma had remained in clinical 
remission.  In January 1998, he received private medical 
treatment for pneumonia.   

Private clinical records dated from May 1998 to March 2000 
indicate that in August 1998, Dr. "T.A.M." stated that 
since 1995, appellant did not have any "obvious recurrence 
of his lymphoma.  [Appellant], however, continues to 
experience significant symptoms, specifically fevers, chills, 
sweats, fatigue, malaise, and recurring infections."  In 
September 1999, the diagnosis was chronic fatigue syndrome 
secondary to lymphoma.

On September 2000 VA examination, appellant's complaints 
included chronic low-grade fever and profound fatigue.  
Clinically, it was noted that no lymphadenopathy was 
detected.  The assessment was history of lymphoma; and 
chronic fatigue syndrome.

During a March 2000 video conference "Travel Board" hearing 
and an October 2001 RO hearing, appellant divulged that there 
was no current diagnosis for active lymphoma; and that his 
last radiotherapy was approximately four years ago.  

Private clinical records dated from April 2000 to December 
2001 indicated that CT scans of the neck dated in October and 
November 2001 were interpreted as showing a developing soft 
tissue mass at the left base of the tongue.  October 2001 CT 
scans of the chest, abdomen, and pelvis were essentially 
unremarkable.  In a December 2001 written statement, Dr. 
"T.A.M." reported that appellant had symptoms consistent 
with nausea and vomiting; and that recent evaluation "raised 
the question of some abnormalities in his left neck certainly 
consistent with active lymphoma.  At this point, we have not 
confirmed the active disease...."   

On January 2002 VA examination, appellant's complaints 
included recent episodes of nausea and vomiting, and left 
neck pain.  Clinically, there was no "significant" 
lymphadenopathy and the mouth and throat were within normal 
limits.  The examiner opined that it was impossible for him 
to determine, based on the current information, whether 
appellant had active lymphoma; and that although the October 
2001 scan, which showed a soft tissue mass at the base of the 
tongue, and appellant's current symptoms of intermittent 
fever, excessive fatigue, nausea and vomiting, and shortness 
of breath, indicated "probable" activity, active disease 
could only be supposed without a biopsy of the mass at the 
base of the tongue. 

In a July 2002 written statement, appellant reported that 
since the "last scans" had shown a 3-cm growth in his left 
neck, his physicians stated that they wanted to wait; and 
that "I was supposed to go back to my oncologist and 
radiologist a month ago to check on what's going on" but "I 
am at the point now where I just don't care anymore...."

Written statements from former and current supervisors dated 
in 1998 and 2002 reported, in essence, that appellant's 
illnesses, including fatigue, seriously affected his 
industrial adaptability.

Pursuant to the Board's August 2002 notice sent to appellant 
concerning additional development on said appellate issue, 
including a request that he submit any recent private biopsy 
reports pertaining to lymphoma, private clinical records 
dated from March to August 2002 were received by the Board.  
However, none of these private clinical records included any 
recent private biopsy reports pertaining to lymphoma or 
indicated any treatment for active lymphoma.  In fact, in 
March 2002, appellant's neck was unremarkable and the 
assessments included past history of non-Hodgkin's [disease].   

On September 2002 VA examination, appellant had numerous 
complaints including fatigue.  The examiner noted that after 
appellant had received local radiotherapy in 1995 to two 
areas where skin nodules had been resected, he had had 
follow-up CT scans approximately every six months and "has 
never had any proven adenopathy."  Significantly, the 
examiner stated that September 2002 CT scans of the neck, 
thorax, and abdomen/pelvis and laboratory studies had been 
conducted and did not show any recurrence of lymphoma.  It 
was also noted that the September 2002 CT scan of the neck 
showed left maxillary sinus disease with occasional, small 
lymph nodes, greater on the left side than the right.  
Clinically, there was no lymphadenopathy.  The examiner 
stated that although appellant did have some weight loss, he 
did not have documented fevers and denied non-drenching night 
sweats.  Significantly, the examiner opined that appellant's 
non-Hodgkin's lymphoma appeared in complete remission; and 
that tests performed to search for any active lymphoma were 
adequate and "serve to rule out any activity from the 
patient's lymphoma."  

In summary, the private and VA clinical evidence of record is 
overwhelmingly negative as to whether appellant's non-
Hodgkin's disease lymphoma, for the period on and subsequent 
to May 1, 1998, has been active.  Although in late 2001, 
private clinical evidence was suggestive of a recurrence of 
active lymphoma due to a soft tissue mass at the base of the 
tongue visualized on CT scan, this was not subsequently 
confirmed to be a malignancy.  The negative evidence, 
including the majority of the private medical evidence of 
record and a recent September 2002 VA examination report, has 
characterized his lymphoma as in complete clinical remission 
and no malignancy at the base of the tongue has actually been 
clinically documented.  Furthermore, appellant's recent 
written statements have not alleged any malignancy at the 
base of the tongue or treatment for active lymphoma.  Thus, 
in the absence of active lymphoma shown by credible, 
competent evidence during the period in question, a 
compensable evaluation under Diagnostic Code 7715 for active 
lymphoma is not warranted.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  However, active lymphoma 
has not been shown during the period in question and any 
functional loss from appellant's service-connected associated 
residuals have been compensated for, as will be explained in 
detail in the sections that follow in the Board decision 
herein.  The clinical evidence does not reflect that the 
service-connected lymphoma in and of itself presents such an 
exceptional or unusual disability picture as to warrant 
consideration of an extraschedular evaluation, particularly 
since active malignancy has not been shown during the period 
in question.  38 C.F.R. § 3.321(b)(1).  Since the 
preponderance of the evidence is against allowance of this 
lymphoma disability appellate issue, the benefit-of-the-doubt 
doctrine is inapplicable, for the aforestated reasons.


II.  An Initial Evaluation in Excess of 60 Percent for 
Chronic Fatigue Syndrome (as a Residual of Non-Hodgkin's 
Disease Lymphoma)

It is reiterated that an April 2001 rating decision, in 
effect, assigned a separate 60 percent evaluation for chronic 
fatigue syndrome (as a residual of non-Hodgkin's disease 
lymphoma), effective May 1, 1998.  

Under Diagnostic Code 6354, chronic fatigue syndrome with 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms, which are nearly 
constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care may be assigned a 100 percent evaluation.  
A 60 percent evaluation requires signs and symptoms which are 
nearly constant and restrict routine daily activities to less 
than 50 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least six 
weeks total duration per year.  NOTE:  For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  

Private clinical records dated in 1996 revealed that 
appellant's complaints included fatigue.  

On February 1996 VA examination, it was reported that 
appellant had been employed as an automobile salesman since 
February 1995.  

A September 1999 private medical statement included a 
diagnosis for chronic fatigue syndrome secondary to lymphoma.

On September 2000 VA examination, appellant's complaints 
included markedly reduced cognition, and being unable to walk 
more than 100 yards without profound fatigue.  Clinically, it 
was noted that he appeared well-nourished in no acute 
distress, but fatigued and exasperated.  He reportedly was 
able to perform activities of personal hygiene on days when 
he was able to get out of bed; and that there were more days 
than not when he was unable to get out of bed.  The 
assessments included chronic fatigue syndrome, causing 
restriction of routine daily activities such as restricting 
his employability to only sporadic work.

During a March 2000 video conference "Travel Board" hearing 
and an October 2001 RO hearing, appellant testified that his 
lymphoma had caused numerous symptoms, including chronic 
fatigue and a diminished immune system; and that his finances 
and employment had been severely affected.  

Private clinical records dated from April 2000 to December 
2001 indicated that in April 2000, appellant's fatigue had 
worsened during the past few months and sleep was impaired.  
He generally had a positive attitude and denied depression.  
Impressions included fatigue syndrome; and sleep disorder.  

On January 2002 VA examination, appellant's complaints 
included excessive fatigue, extreme memory loss, and 
inability to concentrate.  Clinically, it was noted that he 
was well-nourished, alert, and cooperative, but appeared 
somewhat upset and slightly hostile, with a rather dull 
affect.  

Pursuant to the Board's August 2002 notice sent to appellant 
concerning additional development on said appellate issue, 
including a request that he submit any relevant recent 
clinical evidence, private clinical records were submitted.  
Said clinical records indicated that in early 2002, 
appellant's chronic fatigue was "so bad he has not been able 
to work."  He was also taking medication for sleep and 
anxiety.  

Written statements from former and current supervisors dated 
in 1998 and 2002 reported, in essence, that appellant's 
illnesses, including fatigue, seriously affected his 
industrial adaptability.

On September 2002 VA examination, appellant had numerous 
complaints including severe profound fatigue, confusion with 
decreased mentation, sleep and concentration difficulties, 
and significant financial problems.  Appellant stated that he 
had constant, severe, chronic fatigue; and that he slept 8-16 
hours on an average day.  It was noted that appellant 
"essentially denied any daily activities whatsoever.  He 
spends typical day sitting and rocking in a chair without 
doing anything else."  He was able to feed/bathe himself.  
He was unemployed and lived with his spouse.  Clinically, it 
was noted that he was alert, oriented, and in no acute 
distress.  Affect was flat.  Significantly, the examiner 
opined that appellant had severe chronic fatigue syndrome; 
that estimated restriction in routine daily activities was 80 
to 100 percent, although appellant described his chronic 
fatigue syndrome as totally disabling; that appellant's 
symptoms were constant throughout the year and did not wax 
and wane; that appellant spends most of his time in a rocking 
chair without engaging in any other activities, such as 
watching television or reading; and that the prognosis was 
very poor for return to full functional status.  

Although the September 2002 VA examination report does not 
indicate that the service-connected chronic fatigue syndrome 
(as a residual of non-Hodgkin's disease lymphoma) 
occasionally precludes appellant from self-care, which is one 
of the listed criterion for a 100 percent schedular 
evaluation under Diagnostic Code 6354, the September 2000 VA 
examination report suggests the opposite.  Additionally, the 
September 2002 VA examination report's estimated nearly total 
restriction of routine daily activities from the severity of 
appellant's chronic fatigue syndrome appears to satisfy that 
Code's other listed criterion for a 100 percent evaluation.  
The Board has also considered appellant's testimonial 
evidence and other lay statements of record as to the effect 
his fatigue has on industrial adaptability.  It should be 
appreciated that rating a disability is dependent in large 
measure upon the impact the disability has upon industrial 
functioning, as is recognized by the provisions of 38 C.F.R. 
Part 4, § 4.1.  The percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disabilities.  38 C.F.R. § 4.1.

As the Court explained in Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990), "[b]y reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  

After weighing the negative and positive evidence, it is the 
Board's conclusion that the service-connected chronic fatigue 
syndrome (as a residual of non-Hodgkin's disease lymphoma) 
may reasonably be characterized as more nearly approximating 
the next higher schedular evaluation of 100 percent under 
Diagnostic Code 6354.  Consequently, an initial 100 percent 
schedular evaluation for the service-connected chronic 
fatigue syndrome (as a residual of non-Hodgkin's disease 
lymphoma) is warranted.  38 C.F.R. §§ 4.7, 4.10, 4.88b, 
Diagnostic Code 6354.


III.  An Initial Evaluation in Excess of 10 Percent for 
Status Post Lymphoma Resection Scars on the Mid-back and Left 
Flank

The evidentiary record reveals that in 1995, after biopsy of 
a left flank lesion, cutaneous B-cell lymphoma was diagnosed.  
Private clinical records indicate that in October 1995, there 
were two [cutaneous] lesions above the left iliac bone and a 
small lipoma in the mid-back overlying the spine.  

On February 1996 VA examination, it was reported that in 
1995, appellant had received local radiotherapy to the left 
flank region with good regression of the lymphoma; and that 
he had been employed as an automobile salesman since February 
1995.  Clinically, a 2-inch operative scar over the lower 
left flank and a small one-inch scar just superior to that 
were noted, without undue thickening of the tissues beneath 
the scarring.  There were small subcutaneous nodules 
measuring approximately 1 inch located over the 11th dorsal 
spine and 10th rib posterior axillary line area.  Normal 
ranges of joint motion were reported.  

A September 1997 private clinical record reported that a mid-
back lesion had been excised.  A September 1997 report by a 
private dermatopathologist diagnosed a biopsied nodule 
excised from the back as suggestive of a lipoma with "no 
evidence of lymphoma."  On September 1997 VA examination, 
there were two healed, left flank scars from prior biopsies 
and an erythematous recent biopsy scar in the mid-upper 
thoracic area.  

On September 2000 VA examination, there was a scar on the 
mid-back and a status post lymphoma resection left flank 
scar.  

On January 2002 VA examination, there was a well-healed, 2-
inch scar in the mid-thoracic area and a well-healed, 1.5-
inch scar in the left flank area.  

On September 2002 VA examination, appellant had numerous 
complaints including numbness and occasional sharp winching 
pain in the lymphoma resection scar area of the left flank.  
He denied ulceration, adherence, specific tenderness, or 
specific functional impairment from the scarring.   
Clinically, neurologic findings were unremarkable, except for 
decreased sensation in the left flank area.  The examiner 
described a very small, 1-cm skin lesion in the mid-back 
area.  A small, approximately 1.5-2-cm skin lesion in the 
left flank area with an approximate .5-1-cm lesion above and 
below it was described as very faint scars related to the 
primary area of resection.  None of these lesions had 
erythema, ulceration, tenderness, adherence; and the lesions 
were described as "quite subtle in nature and were difficult 
to capture by photograph."  The examiner stated that 
appellant's skin numbness around the left flank lesion 
appeared likely due to radiotherapy and that occasional 
shooting pain in that area was a residual of lymphoma 
treatment.  

It appears that by a March 2001 rating decision, the RO 
assigned a separate 10 percent evaluation for status post 
lymphoma resection scars on the mid-back and left flank, 
effective May 1, 1998, under Diagnostic Code 7804.  A 10 
percent evaluation is the maximum evaluation assignable under 
Diagnostic Codes 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  Scars may be evaluated on the basis 
of any related limitation of function of a bodily part which 
they affect.  38 C.F.R. Part 4, Code 7805 (in effect prior to 
August 30, 2002).  However, neither scar was clinically shown 
to be tender and painful, ulcerated, or productive of 
functional limitation prior to August 30, 2002.  Rather, the 
February 1998 rating decision sheet indicated that a 10 
percent evaluation for the scars was assigned on the basis of 
"reasonable doubt"; and the March 2001 rating decision 
sheet stated that "current examination failed to note any 
change in the aspect of the veteran's scars."  Thus, it 
appears from the pertinent rating sheet that the RO assigned 
the maximum 10 percent schedular rating under Diagnostic Code 
7804, even though the service-connected scars on the mid-back 
and left flank were not objectively tender and painful, 
ulcerated, or productive of functional limitation.  

Although the VA's schedule for rating skin disorders were 
revised as of August 30, 2002 (See 67 Fed. Reg. 49590-49599 
(July 31, 2002), application of the amended Diagnostic Codes 
would not change the outcome in this case, since appellant's 
scars on the mid-back and left flank involve very small, 
superficial scarring essentially without any significant 
objective symptomatology or functional limitation, as will be 
explained in detail below.  Furthermore, the amended 
regulations are similar in many respects to the old version, 
including Diagnostic Code 7805.  Therefore, providing 
appellant notice of the amended regulations would serve no 
useful purpose and would only delay adjudication of the 
appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Under amended Diagnostic Code 7801, for scars, other than 
head, face, or neck, that are deep or that cause limited 
motion, a 40 percent evaluation may be assigned for area or 
areas exceeding 144 square inches (929 sq. cm.).  A 30 
percent evaluation requires area or areas exceeding 72 square 
inches (465 sq. cm.).  A 20 percent evaluation requires area 
or areas exceeding 12 square inches (77 sq. cm.).  A 10 
percent evaluation requires area or areas exceeding 6 square 
inches (39 sq. cm.).  NOTE (1):  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  NOTE (2):  A deep scar is one associated with 
underlying soft tissue damage.

Under amended Diagnostic Code 7802, for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion, a 10 percent evaluation may be assigned 
for Area or areas of 144 square inches (929 sq. cm.) or 
greater.  NOTE (1):  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  NOTE (2):  
A superficial scar is one not associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7803, for scars, superficial, 
unstable, a 10 percent evaluation may be assigned.  NOTE (1):  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  NOTE (2):  
A superficial scar is one not associated with underlying soft 
tissue damage.  

Under amended Diagnostic Code 7804, for scars, superficial, 
painful on examination, a 10 percent evaluation may be 
assigned.  NOTE (1):  A superficial scar is one not 
associated with underlying soft tissue damage.  NOTE (2):  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See 
§ 4.68 of this part on the amputation rule).

Under amended Diagnostic Code 7805, for other scars, rate on 
limitation of function of affected part.

Appellant's service-connected left flank and mid-back scars 
have been clinically described on September 2002 VA 
examination as well-healed, very small 1-2-cm, quite subtle 
and very faint in appearance, and without ulceration, 
tenderness, adherence, or functional limitations.  Thus, each 
scar appears to be a very small, superficial, stable scar 
that does not result in limited motion.  Appellant's 
subjective symptoms such as occasional pain involve only the 
left flank, not the mid-back, scar area.  Thus, under either 
the old or amended Diagnostic Codes in question, the very 
small, essentially asymptomatic superficial mid-back scar 
would not warrant a compensable evaluation and the very 
small, superficial left flank scar without functional 
limitation shown, even assuming that the subjective 
complaints of occasional pain are credible, would not meet 
the criteria in excess of the currently assigned 10 percent 
evaluation.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  However, the service-
connected scars on the mid-back and left flank have been 
shown to be essentially objectively asymptomatic without any 
significant industrial impairment resulting therefrom, for 
the aforestated reasons.  The clinical evidence does not 
reflect that the service-connected scars on the mid-back and 
left flank presented or presents such an exceptional or 
unusual disability picture as to warrant consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Since 
the preponderance of the evidence is against allowance of 
this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


IV.  A Separate, Compensable Initial Evaluation for Anemia 
(as a Residual of Non-Hodgkin's Disease Lymphoma)

With respect to a procedural matter, VA amended its 
regulations for rating hemic and lymphatic systems 
disabilities (including anemia), effective October 23, 1995.  
Since service connection for appellant's anemia was not in 
effect prior to May 1, 1998, the amended rating criteria are 
for application here.  Under the amended 38 C.F.R. § 4.117, 
Diagnostic Code 7700, anemia, hypochromic-microcytic and 
megaloblastic, such as iron-deficiency and pernicious anemia, 
where hemoglobin is 10gm/100ml or less and asymptomatic, may 
be assigned a noncompensable evaluation.  A 10 percent rating 
may be assigned where hemoglobin is 10gm/100ml or less, with 
findings such as weakness, easy fatigability or headaches.  A 
30 percent rating may be assigned where hemoglobin is 
8gm/100ml or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  A 70 percent rating may be assigned where hemoglobin 
is 7gm/100ml or less, with findings such as dyspnea on mild 
exertion, cardiomegaly, tachycardia (100 to 120 beats per 
minute) or syncope (three episodes in the last six months).  

On February 1996 and September 1997 VA examinations, 
laboratory studies revealed hemoglobin and hematocrit were 
within normal limits.

A May 1996 private laboratory study revealed that hemoglobin 
was slightly decreased (13.4 gm/100 ml) with normal 
hemoglobin reference range listed as 13.8-17.2; and July 
1996, January and August 1997, and April 1998 private 
laboratory studies noted that hemoglobin ranged within normal 
limits from 13.8 to 14.7 gm/100 ml.  

July 1999 private laboratory studies revealed that hemoglobin 
was slightly decreased (13.6 and 13.7 gm/100 ml) with normal 
hemoglobin reference range listed as 13.8-17.2.  October and 
December 1999 private laboratory studies respectively 
revealed that hemoglobin was 13.8 and 14.1 gm/100 ml with 
normal hemoglobin reference range listed as 13.8-17.2.  A 
January 2000 private clinical record assessed anemia, without 
laboratory results noted.

On September 2000 VA examination, appellant's complaints 
included headaches associated with fatigue.  The assessment 
was history of lymphoma; and chronic fatigue syndrome.  
Anemia was not clinically noted.

Pursuant to the Board's August 2002 notice sent to appellant 
concerning additional development on said appellate issue, 
including a request that he submit any recent relevant 
clinical records, private clinical records dated from March 
to August 2002 were received by the Board.  A November 2001 
private laboratory study revealed that hemoglobin was 15.3 
gm/100 ml (with normal hemoglobin reference range listed as 
12.5-17).  A March 2002 private laboratory study revealed 
that hemoglobin was slightly decreased (13.1 gm/100 ml) with 
normal hemoglobin reference range listed as 13.2-17.1.  

Said private laboratory studies dated from May 1996 to March 
2002 also revealed that hematocrit was within normal limits, 
except hematocrit was 39.5% in May 1996 (with normal 
hematocrit ranges listed as 41-50), 39.8% in July 1996, 39% 
and 40.3 in July 1999, 40.1% in October 1999, and 40.3% in 
December 1999.  Hematocrit was 37.8% in March 2002 (with 
normal hematocrit ranges listed as 38.5-50).  

On September 2002 VA examination, appellant had numerous 
complaints including fatigue.  Significantly, the examiner 
stated that review of the claims file, including laboratory 
studies dated from 1996 to September 2002, revealed that 
appellant did not have any significant evidence of anemia 
over the past five years.  It was also noted that appellant 
smoked four cigarettes per day; that he did not have any 
obvious cardiomegaly; that he did allege having occasional 
tachycardia and dyspnea on exertion at 100 yards; that he 
denied syncope; and that he had significant weakness, 
fatigability, and complaints of headaches and light-
headedness.  Clinical evaluation revealed that appellant's 
heart rate was 80 beats per minute with regular rate and 
rhythm.  The examiner stated that review of a private 
laboratory study dated in September [2002] revealed that 
hemoglobin was 14.6 and hematocrit was 41.9.  Significantly, 
the examiner opined that "[t]he patient does not have 
anemia....  Patient's most recent hematocrit is 41.9.  This is 
within the normal range and does not in any way explain the 
patient's fatigue.  The patient does not have any obvious 
sequela of anemia due to the fact that he overall has not 
been anemic."  Additionally, the examiner opined that based 
upon review of the case and physical examination, appellant 
did not have high output heart failure or significant 
prolonged anemia that might lead to high output heart 
failure.  

In conclusion, the private and VA clinical evidence of record 
is overwhelmingly negative as to whether appellant's service-
connected anemia (as a residual of non-Hodgkin's disease 
lymphoma), for the period on and subsequent to May 1, 1998, 
has been clinically symptomatic to the extent that it more 
nearly approximates the criteria set forth in Diagnostic Code 
7700 for a separate, compensable initial evaluation.  It 
appears that the Decision Review Officer in the instant case 
appropriately evaluated any symptoms of anemia under chronic 
fatigue syndrome in order to "avoid pyramiding as the rating 
under chronic fatigue syndrome encompasses similar 
findings", particularly since appellant's anemia was not 
manifested by decreased hemoglobin values that even 
approximated the criteria for a compensable evaluation set 
forth in Diagnostic Code 7700.  See 38 C.F.R. § 4.14; Brady; 
and Esteban.  The negative evidence includes the private 
laboratory studies which revealed normal or very slightly 
decreased hemoglobin values over the past several years, none 
of which even approximated the hemoglobin values required for 
a compensable evaluation under Diagnostic Code 7700; and the 
recent September 2002 VA examination report, which included 
medical opinion that appellant does not have any significant 
anemia or symptoms of anemia based on review of the claims 
folder.  Thus, in light of the proscription against 
pyramiding and the absence of any clinical evidence of 
hemoglobin values 10gm/100ml or less, a separate, compensable 
initial evaluation for anemia (as a residual of non-Hodgkin's 
disease lymphoma) is not warranted.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  However, appellant's anemia 
has not been shown during the period in question to result in 
any significant functional loss; and, alternatively, any 
symptomatology arguably due to anemia has been more than 
adequately compensated for as part of the service-connected 
chronic fatigue syndrome.  The clinical evidence does not 
reflect that the service-connected anemia in and of itself 
presents such an exceptional or unusual disability picture as 
to warrant consideration of an extraschedular evaluation, 
particularly since it does not result in any significant 
functional loss.  38 C.F.R. § 3.321(b)(1).  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.




ORDER

An initial 100 percent schedular evaluation for the service-
connected chronic fatigue syndrome (as a residual of non-
Hodgkin's disease lymphoma) is granted, subject to the 
applicable provisions governing payment of monetary awards.  
To this extent, the appeal is allowed.  

An increased (compensable) rating for non-Hodgkin's disease 
lymphoma, an initial evaluation in excess of 10 percent for 
status post lymphoma resection scars on the mid-back and left 
flank, and a separate, compensable initial evaluation for 
anemia (as a residual of non-Hodgkin's disease lymphoma) are 
denied.  To this extent, the appeal is disallowed.  

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

